The United States of America zu.l Thomas Lewis j
Territory of Michigan Ss.
Supreme Court of the term of May in the year of our Lord one thousand eight hundred and thirty.
Wm. A. Fletcher, Attorney General of the Territory aforesaid, who sues for the said United States in this behalf, comes here before the Judges of the said Supreme Court, on the tenth day of May in the said term, at the court house in the city of Detroit, and for the said United States gives the court here to understand and be informed that Thomas Lewis, of the township of Monguagon in the county of Wayne and Territory aforesaid for the space of one month now last past, hath used and exercised and still doth use and exercise, the several offices of the said township following: towit: The office of township Clerk, Assessor of Taxes, Director of the poor, and inspector of schools, in and for the said township, without any warrant or lawful authority therefor; which said offices, and the powers, Authority and emoluments of the said offices respectively appertaining, the said Thomas Lewis during the time aforesaid hath usurped, and still doth usurp upon the government of the said United States in and over the Territory aforesaid, to the great damage and prejudice of the lawful authority thereof:
Wherefore, the said Attorney General prays the advisement of the court here in the premises, and for due process of law against the said Thomas Lewis, in this behalf, and that he be made to answer the said United States by what warrant he claims to have, use, exercise, and enjoy the offices aforesaid.
Wm. A. Fletcher
Atty Gen1
Michigan